Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 01/07/2021 is considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al.(US 2022/0131979 A1).

Regarding Claims 1,11, and 16, Pham et al. teach: A computer-implemented method comprising ([0028] Method 200 may begin at step 201 with the receipt of conference call data by server 130 from one or more user devices 110. The call data may include audio inputs, video inputs, user inputs from user interface 115, information about the number and types of devices connected to the conference call, participant locations, participant login data, user preferences, or any other data associated with one or more features of the conference call. Processor 131 of server 130 can process the call data in accordance with the programming stored in memory 132 to provide functionality associated with the method of the present disclosure as well as any other features associated with the conference call provider.): determining, by a computing system, first audio associated with a first user and second audio associated with a second user, the first user and the second user associated with a communication session ([0031] In some instances, each participant will be on their own individual user device 110. When the server 130 is able to determine that each participant is on their own device (step 301: Yes), at step 302, the server 130 can use the call data to identify the user devices 110 connected to the conference call. The server 130 can then associate each utterance/audio input with the device from which it originated at step 303. By parsing the call data in such a way, the server 130 can know which device is responsible for which utterances/audio inputs, and then at step 304, the server 130 can map each of the identified devices to an individual person using, for example, device login data, location data, caller I.D. information, facial recognition, or any combination thereof.); muting, by the computing system, the second audio based on a determination that the first audio and the second audio overlap; and providing, by the computing system, the second audio based on completion of the first audio (peak at the same time) ([0035] Returning to FIG. 2, having identified the participants on the call, at step 203, the server 130 may process the call data to determine when two or more participants may be attempting to speak at the same time. [0038] Step 405, like step 402, endeavors to ensure that a conflict is only identified when two participants are attempting to speak to the conference call participants at the same time. [0040] Having determined that there is a conflict, the server 130 can proceed to step 204 and begin tracking the conflicting participants. In some embodiments, the server 130 may track the conflicting participants for a brief period, and note which has voluntarily yielded to the other. In addition to or in lieu of tracking the participants for a given period of time, the system may determine which of the conflicting participants shall be permitted to continue speaking, and to mute the other conflicting participant(s) in order to allow the permitted participant to continue uninterrupted. This determination may be made by, for example, responding to a user input from the call leader, referencing the institutional hierarchy, determining the participant most relevant to the particular topic, or simply making a random selection. Whether the conflicting participant voluntarily yielded or was not selected to speak at the time of the conflict, the server 130 can place the participant in a queue to speak once the current speaker is finished speaking at step 205.).

Regarding claims 2, 12, and 17, Pham et al. teach: The computer-implemented method of claim 1, wherein the muting the second audio is further based on a first topic associated with the first audio and a second topic associated with the second audio (See rejection of claim 1, specifically, [0040] …determining the participant most relevant to the particular topic. [0042] In some applications, the server 130 may also determine that a participant has finished speaking when the server 130 determines the speaking participant has changed topics. Some systems in accordance with the present disclosure may determine that a participant has changed topics by processing the call audio to determine text by a speech-to-text function.  Once the server 130 detects or fails to detect certain keywords, it may be able to determine a shift in topic or a natural stopping point to transition from one speaker to another.).
Regarding claims 3,13, and 18, Pham et al. teach: The computer-implemented method of claim 2, wherein the first topic is determined based on first speech included in the first audio, the second topic is determined based on second speech included in the second audio, and the first topic is determined to be more similar to a topic of a discussion associated with the communication session than the second topic(See rejection of claim 1 and [0040] In addition to or in lieu of tracking the participants for a given period of time, the system may determine which of the conflicting participants shall be permitted to continue speaking, and to mute the other conflicting participant(s) in order to allow the permitted participant to continue uninterrupted. This determination may be made by, for example, responding to a user input from the call leader, referencing the institutional hierarchy, determining the participant most relevant to the particular topic, or simply making a random selection. Whether the conflicting participant voluntarily yielded or was not selected to speak at the time of the conflict, the server 130 can place the participant in a queue to speak once the current speaker is finished speaking at step 205.[ 0041] Once a participant has been placed in the queue to speak, the server 130 can allow the participant to speak at the next appropriate time. [0042] Some systems in accordance with the present disclosure may determine that a participant has changed topics by processing the call audio to determine text by a speech-to-text function. This text may be further processed to form text feature vectors suitable for analysis, and then the text feature vectors may be put through text analysis or topic modeling neural network models to determine an end of the current participant's speaking or an end of a topic the participant was discussing.).

Regarding claims 4, 14, and 19, Pham et al. teach: The computer-implemented method of claim 1, wherein the muting the second audio is further based on first user information associated with the first user and second user information associated with the second user (See rejection of claim 1).

Regarding claim 6, Pham et al. teach:  The computer-implemented method of claim 1, wherein the muting the second audio is further based on a first time associated with the first audio and a second time associated with the second audio, and wherein the first time is earlier than the second time (See rejection of claim 1 and [0040] In addition to or in lieu of tracking the participants for a given period of time, the system may determine which of the conflicting participants shall be permitted to continue speaking, and to mute the other conflicting participant(s) in order to allow the permitted participant to continue uninterrupted. This determination may be made by, for example, responding to a user input from the call leader, referencing the institutional hierarchy, determining the participant most relevant to the particular topic, or simply making a random selection. Whether the conflicting participant voluntarily yielded or was not selected to speak at the time of the conflict, the server 130 can place the participant in a queue to speak once the current speaker is finished speaking at step 205.[ 0041] Once a participant has been placed in the queue to speak, the server 130 can allow the participant to speak at the next appropriate time.). Note: Current speaker speaking at first time and muting participant is put on Queue which is for speaking at a second time.).

Regarding claim 7, Pham et al. teach: The computer-implemented method of claim 1, further comprising providing a transcription based on the second audio (See rejection of claim 1 and [0040] In addition to or in lieu of tracking the participants for a given period of time, the system may determine which of the conflicting participants shall be permitted to continue speaking, and to mute the other conflicting participant(s) in order to allow the permitted participant to continue uninterrupted. This determination may be made by, for example, responding to a user input from the call leader, referencing the institutional hierarchy, determining the participant most relevant to the particular topic. [0042] Some systems in accordance with the present disclosure may determine that a participant has changed topics by processing the call audio to determine text by a speech-to-text function. This text may be further processed to form text feature vectors suitable for analysis, and then the text feature vectors may be put through text analysis or topic modeling neural network models to determine an end of the current participant's speaking or an end of a topic the participant was discussing. This analysis may, for example, rely on keywords detected in the text feature vector to determine what topic or topics the speaker is discussing. Once the server 130 detects or fails to detect certain keywords, it may be able to determine a shift in topic or a natural stopping point to transition from one speaker to another.).

Regarding claim 10, Pham et al. teach: The computer-implemented method of claim 1, wherein the second audio is prioritized over audio of users associated with the communication session after the completion of the first audio (See rejection of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8-9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. in view of Reynolds (EP 3448006 A1)
Regarding Claim 5, 15, and 20, Pham et al. teach:  The computer-implemented method of claim 1, wherein the muting the second audio(See rejecting of claim 1, specifically identification of the participant being muted).
Pham et al. however do not specifically teach: wherein the muting the second audio is further based on a first frequency with which the first user speaks in the communication session and a second frequency with which the second user speaks in the communication session, and wherein the second frequency is higher than the first frequency.
Reynolds teach: a first frequency with which the first user speaks in the communication session and a second frequency with which the second user speaks in the communication session, and wherein the second frequency is higher than the first frequency([0047] For example, a user may set a play speed, or tempo, for all speakers, or the user may set the tempo individually for each speaker. As is shown in FIG. 6, a user may enter the user's identifier, the user's nickname, the user's conference identifier, and the user's tempo, which may refer to the relative speed at which the user's audio is played. [0048] Moreover, FIG. 6 includes options for the user to set settings specific to the speakers. Such settings include tempo, pitch shift, filter, silence, and volume. Selecting the silence setting causes silences to be removed during the playback of the clips. Selecting the filter setting causes the audio signals for the corresponding speaker to be filtered, to remove noise for example. Optionally, audio characteristics may be set and/or adjusted automatically. For example, the tempo of each speaker can be detected, such as by detecting an average syllabic frequency uttered by the speaker, and automatically adjusted to match a user-selected target tempo or an interval of elapsed time available for catch-up. For example, the syllabic frequency of a speaker may be detected and compared to threshold syllabic frequency. The threshold syllabic frequency may correspond to a fixed maximum syllabic frequency that is set for intelligibility, or may correspond to the syllabic frequency of the fastest speaker in the conference. In this manner, utterances from different speakers may be individually adjusted (manually or automatically) in accordance with their tempos to ensure that the utterances are sped up for efficiency while still being intelligible.).
Therefor muting based on frequency of user speaks would be obvious based on the teaching of Reynolds.
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Pham et al. to include the teaching of Reynolds et al. in order to adjusted /mute (manually or automatically) utterances from different speakers individually in accordance with their tempos. 

Regarding Claim 8, Pham et al. do not teach: The computer-implemented method of claim 1, further comprising providing a notification for users associated with the communication session that a recording of the second audio will be provided Reynold teach: The computer-implemented method of claim 1, further comprising providing a notification for users associated with the communication session that a recording of the second audio will be provided ([0068] Alternatively, the user may wish to play back into the conference for all the conference participants to hear. In this case, the user may unmute his microphone at the start of the portion he wishes to play back, share the play back, and mute his microphone after the play back. In embodiments wherein the mute button is unnecessary or not used, the system may switch off echo cancelling or otherwise cause selected recordings to play into the conference such as through a playback station connected as another user and controlled by any user through a web interface. Alternatively, the mute and unmute buttons may be implemented, and the audio is automatically paused when the unmute is selected and is automatically played when the mute is selected. [0069] In some implementations, the roster may flag a significant change of speaker state (such as a participant joining or leaving a conference, for example) by displaying a popup notification on a user's desktop or browser. In some implementations, the timeline display may provide a visual indicator referring to the track into which an utterance is recorded (such as a track number that is displayed for each utterance, for example). In some implementations, the timeline display may be shown in the roster as is described above. [0070] Moreover, the roster includes a current mode (i.e., conference or chat mode) associated with each participant. The state of each participant indicates whether the participant is muted or recording his voice. Furthermore, the "Last Rec" section of the roster indicates the last recording created by each corresponding user, and the "On Msg" section of the roster indicates the current message or clip that is being listened to by the user. The roster shown in FIG. 13 may be updated in real time as the various participants change their modes and states. In an example, the roster shown in FIG. 13 may also include a user option to select whether to play his own utterances during playback.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Pham et al. to include the teaching of Reynolds et al. in order to play back into the conference for all the conference participants to hear.

Regarding Claim 9, teach: The computer-implemented method of claim 1, wherein provision of the second audio in the communication session is a selectable option of the second user (See rejection of claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Pogorelik (US 2017/0279859 A1) teach: Media that is shared in a collaboration session may be termed blocking media or unblocking media. The active session presents both the blocking and non-blocking media. Only non-blocking media is presented in the background sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656